                  Case 2:20-cv-01409-DWC Document 1 Filed 09/23/20 Page 1 of 3



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT SEATTLE
8

9                                                    )       Case No.: 2:20-cv-1409
                                                     )
10                                                           COMPLAINT;
     STEPHANY FAIRES,                                )
11
                                                     )       FAIR DEBT COLLECTION PRACTICES
     Plaintiff,                                      )       ACT (15 U.S.C. § 1692a, et seq.);
12                                                   )
             vs.                                     )       DEMAND FOR JURY TRIAL
13                                                   )
14   I.Q. DATA INTERNATIONAL, INC.,                  )
                                                     )
15   Defendant.                                      )
                                                     )
16

17                                         I. INTRODUCTION

18           1.      This is an action for damages brought by an individual consumer for Defendant’s
19
     violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter
20
     “FDCPA”).
21
                                           II. JURISDICTION
22

23           2.      Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. § 1692k(d),

24   and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.
25
                                               III. PARTIES
26
             3.      Plaintiff, Stephany Faires (“Plaintiff”), is a natural person residing in Snohomish
27

28
     County, Washington.

       COMPLAINT                                                            Trigsted Law Group, P.C.
       Case No. 2:20-cv-1409                                                5200 SW Meadows Rd, Ste 150
                                                                            Lake Oswego, OR 97035
                                                                            (888) 247-4126 ext. 1

                                                         1
                  Case 2:20-cv-01409-DWC Document 1 Filed 09/23/20 Page 2 of 3



1            4.      Defendant, I.Q. Data International, Inc. (“Defendant”), is a corporation engaged in
2
     the business of collecting debts by use of the mails and telephone. Defendant regularly attempts
3
     to collect debts alleged due another.
4
                                     IV. FACTUAL ALLEGATIONS
5

6            5.      Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

7            6.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).
8
             7.      All activities of Defendant set out herein were undertaken in connection with the
9
     collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).
10

11
             8.      Within the last year, Defendant took multiple actions in an attempt to collect a debt

12   from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including the following.
13           9.      Threatening to take an action or actions that cannot be legally taken or that
14
     Defendant did not intend to take, including but not limited to threatening legal action against
15
     Plaintiff before Defendant actually intended to take those actions (§ 1692e(5)).
16

17           10.     Overshadowing the disclosures required by 15 USC 1692g(a), including but not

18   limited to making threats to take action within the thirty-day dispute period (15 USC 1692g(b)).
19
             11.     As a result of the aforementioned violations, Plaintiff suffered and continues to
20
     suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and
21
     severe emotional distress.
22

23           12.     Defendant intended to cause, by means of the actions detailed above, injuries to

24   Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe emotional
25
     distress.
26
             13.     Defendant’s actions, detailed above, were undertaken with extraordinary disregard
27

28
     of, or indifference to, known or highly probable risks to purported debtors.

       COMPLAINT                                                          Trigsted Law Group, P.C.
       Case No. 2:20-cv-1409                                              5200 SW Meadows Rd, Ste 150
                                                                          Lake Oswego, OR 97035
                                                                          (888) 247-4126 ext. 1

                                                       2
                 Case 2:20-cv-01409-DWC Document 1 Filed 09/23/20 Page 3 of 3



1           14.      To the extent Defendant’s actions, detailed above, were carried out by an employee
2
     of Defendant, that employee was acting within the scope of his or her employment.
3
                  COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
4
            15.      Plaintiff reincorporates by reference all of the preceding paragraphs.
5

6           16.      The preceding paragraphs state a prima facie case for Plaintiff and against

7    Defendant for violations of the FDCPA.
8
                                          PRAYER FOR RELIEF
9
            WHEREFORE, Plaintiff respectfully prays that judgment be entered against the Defendant
10

11
     for the following:

12          A.       Declaratory judgment that Defendant’s conduct violated the FDCPA;
13          B.       Actual damages pursuant to 15 U.S.C. 1692k;
14
            C.       Statutory damages pursuant to 15 U.S.C. § 1692k;
15
            D.       Costs, disbursements and reasonable attorney’s fees for all successful claims, and
16

17   any unsuccessful claims arising out of the same transaction or occurrence as the successful claims,

18   pursuant to 15 U.S.C. § 1692k; and,
19
            E.       For such other and further relief as may be just and proper.
20

21
                          PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
22

23

24                                                     Dated this 22nd day of September, 2020
25
                                                           By:_s/Joshua Trigsted ______
26
                                                           Joshua Trigsted, WSBA#42917
                                                           Attorney for Plaintiff
27

28

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No. 2:20-cv-1409                                             5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                       3
